Name: 2011/13/EU: Commission Decision of 12Ã January 2011 on certain types of information about biofuels and bioliquids to be submitted by economic operators to Member States (notified under document C(2011) 36)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  documentation;  economic geography;  energy policy
 Date Published: 2011-01-13

 13.1.2011 EN Official Journal of the European Union L 9/11 COMMISSION DECISION of 12 January 2011 on certain types of information about biofuels and bioliquids to be submitted by economic operators to Member States (notified under document C(2011) 36) (2011/13/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (1), and in particular the third subparagraph of Article 18(3) thereof, Having regard to Directive 98/70/EC of the European Parliament and of the Council of 13 October 1998 relating to the quality of petrol and diesel fuels and amending Council Directive 93/12/EEC (2), and in particular the third subparagraph of Article 7c(3) thereof, After consulting the Advisory Committee established by Article 25(2) of Directive 2009/28/EC, Whereas: (1) Member States should ensure that economic operators report to them on the compliance of bioliquids with the sustainability criteria established by Directive 2009/28/EC and on the compliance of biofuels with the sustainability criteria established by that Directive and Directive 98/70/EC, and also that economic operators provide information on certain additional environmental and social aspects. (2) As far as these additional environmental and social aspects are concerned, the Commission is required to establish the list of appropriate and relevant information to be reported. (3) Several voluntary schemes setting standards for the production of biomass products are in existence or under development that lay down requirements that cover, in part or whole, both the sustainability criteria and additional environmental and social aspects such as those to be covered by the Commissions list. The Commission may recognise these voluntary schemes as reliable and acceptable sources of data for the purpose of demonstrating compliance with the criteria. It may, in addition, recognise them as containing accurate data in relation to the additional environmental and social aspects. (4) The greenhouse gas calculation for biofuels and bioliquids included in the sustainability scheme allows for the use of a bonus if biomass is obtained from restored degraded land. (5) The greenhouse gas calculation included in the sustainability scheme includes a factor reflecting emission savings from soil carbon accumulation via improved agricultural management. (6) Taking into account the need to ensure that the provision of information on environmental and social aspects does not represent an excessive administrative burden for economic operators, it is appropriate to lay down that this information should be provided in the form of a statement identifying whether or not the consignments of biofuels or bioliquids in question have been certified or accepted as fulfilling the requirements of a recognised voluntary scheme that includes such aspects; whether or not the bonus referred to in recital 4 is used; and whether or not the carbon accumulation factor referred to in recital 5 is used. (7) The bonus referred to in recital 4 and the carbon stock accumulation factor referred to in recital 5 concern crop cultivation. For that reason, it is not necessary for information on these matters to be submitted for biofuels and bioliquids made from wastes or residues, HAS ADOPTED THIS DECISION: Article 1 The information to be submitted by economic operators for each consignment of biofuel or bioliquid shall consist of an indication of: (a) whether the consignment has been certified or accepted as fulfilling the requirements of a voluntary scheme that has been recognised by the Commission, in accordance with the second subparagraph of Article 18(4) of Directive 2009/28/EC and the second subparagraph of Article 7c(4) of Directive 98/70/EC, as containing accurate data for the purposes of information on measures taken for soil, water and air protection, the restoration of degraded land, the avoidance of excessive water consumption in areas where water is scarce and/or to take into account the issues referred to in the second subparagraph of Article 17(7) of Directive 2009/28/EC and the second subparagraph of Article 7b(7) of Directive 98/70/EC; (b) if the consignment has been certified or accepted as referred to in point (a), the name of the voluntary scheme in question; With the exception of biofuels and bioliquids produced from waste and residues, it shall consist in addition of an indication of: (c) whether the bonus referred to in Annex V, part C, points 7 and 8 of Directive 2009/28/EC and Annex IV, part C, points 7 and 8 of Directive 98/70/EC has been used in the greenhouse gas calculation referred to in Annex V, part C, point 1 of Directive 2009/28/EC and Annex IV, part C, point 1 of Directive 98/70/EC for the consignment; (d) whether the factor for emissions savings from soil carbon accumulation via improved agricultural management referred to in Annex V, part C, point 1 of Directive 2009/28/EC and Annex IV, part C, point 1 of Directive 98/70/EC has been used in the greenhouse gas calculation referred to in the same paragraph for the consignment. Article 2 This Decision shall be without prejudice to the Commissions right to request additional information from economic operators for the purposes of Article 23(2) of Directive 2009/28/EC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 January 2011. For the Commission GÃ ¼nther OETTINGER Member of the Commission (1) OJ L 140, 5.6.2009, p. 16. (2) OJ L 350, 28.12.1998, p. 58.